Citation Nr: 0935836	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  06-07 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for hypertension, 
including as secondary to service-connected posttraumatic 
stress disorder (PTSD).   

2.  Entitlement to service connection for arthritis, claimed 
as secondary to service-connected PTSD.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant & Son



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1965 to January 1968.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2005 rating decision of the Phoenix, Arizona Department of 
Veterans Affairs (VA) Regional Office (RO).  The Veteran's 
claims file is in the jurisdiction of the Fort Harrison, 
Montana, RO.  A videoconference hearing was held before the 
undersigned in October 2006; a transcript of the hearing is 
associated with the Veteran's claims file.  The case was 
previously before the Board in July 2007, when it was 
remanded for further development.  

The issue of entitlement to service connection for 
hypertension, claimed as secondary to service-connected PTSD, 
is being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if any 
action on his part is required.  


FINDING OF FACT

Arthritis was not manifested in service or for many years 
thereafter, and is not shown to be related to the Veteran's 
service, or to have been caused or aggravated by his service-
connected PTSD.  


CONCLUSION OF LAW

Service connection for arthritis, including as secondary to 
service-connected PTSD, is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2009); 3.102, 
3.303, 3.307, 3.309, 3.310 (2008).  
REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as revised 
effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  September 2004 and March 2005 
letters explained the evidence necessary to substantiate his 
claim, the evidence he was responsible for providing, and the 
evidence he was responsible for providing.  In compliance 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
March 2006 and September 2006 letters informed the Veteran of 
disability rating and effective date criteria.  The matter 
was readjudicated (by February 2008 supplemental statement of 
the case) after the Veteran received all essential notice and 
had opportunity to respond, curing any notice timing defects.  

Regarding VA's duty to assist, the Veteran's service 
treatment records (STRs), Social Security Administration, and 
post-service treatment records are associated with the claims 
file.  In June 2009 the Veteran's representative alleged that 
treatment records from the Public Health Service Hospital in 
Browning, Montana were never obtained.  However, a close 
review of the claims file found that such records were 
received in October 2005, along with those from the Blackfoot 
Indian Health Services (IHS).  

The Veteran was not afforded a VA examination as to this 
specific claim; however, the Board finds that a VA 
examination is not necessary.  Under 38 C.F.R. § 3.159(c)(4), 
a VA medical examination or opinion is necessary if the 
evidence of record: (A) Contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of a disability; and (B) establishes that the 
veteran suffered an event, injury, or disease in service; and 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease, 
but (D) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the requirement that a disability "may be associated" with 
service is a "low threshold" standard.  There is no 
evidence of arthritis in service, no medical evidence of 
arthritis until many years after the Veteran's service, and 
no competent (medical) evidence that even suggests that there 
may be a nexus between the Veteran's arthritis and his 
service (including as secondary to his service-connected 
PTSD).  Absent any competent (medical) evidence suggesting 
that the Veteran's arthritis may be related to his service or 
secondary to his service-connected PTSD, an examination for a 
medical nexus opinion is not necessary.  See 38 C.F.R. 
§ 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004).  
Even the "low threshold" standard as to when a VA 
examination is necessary outlined by the Court in McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006) is not met.  VA's duty 
to assist in this matter is satisfied.  

B.	Factual Background

The Veteran's STRs are silent for complaints or findings 
related to arthritis.  On January 1968 service separation 
examination, clinical examination of the Veteran was silent 
for any mention of findings suggesting arthritis.  

Private post-service treatment records show that the Veteran 
was involved in a motor vehicle accident in May 1975, when he 
complained of right wrist, back, and neck pain.  In July 
1975, he underwent posterior fusion of C-6 and C-7 with iliac 
bone graft.  July 1976 IHS treatment records note he had 
complaints of increased thoracic spine pain since the 1975 
accident.  A July 1993 treatment record notes the Veteran 
experienced significant degenerative changes over the last 20 
years following an injury to the cervical spine and both 
shoulders.  It was opined that he had degenerative changes of 
the thoracic spine secondary to rib fractures in the 
costovertebral articulation.  A July 1997 treatment record 
notes degenerative changes of both shoulders proportionate to 
the Veteran's age group; otherwise, the shoulders were 
unremarkable.  

An August 1999 private treatment record notes the Veteran's 
complaints of arthritis all over his body since 1975.  An 
October 1999 treatment record shows diagnoses of diffuse 
chronic pain and degenerative arthritis.  An August 2000 
treatment record shows diagnoses of osteoarthritis of the 
cervical and lumbar spine.  November 2000 treatment records 
show diagnoses of chronic pain syndrome and severe 
osteoarthritis (location unspecified).  

At the October 2006 videoconference hearing, the Veteran 
alleged that there was a 1968, 1969, or 1970 report 
indicating that his bones were lined with arthritis.  

C.	Legal Criteria and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases (to include arthritis) may be presumed to 
have been incurred in service if manifested to a compensable 
degree within a specified period of time (one year for 
arthritis) following separation from service, even though 
there is no evidence of such disease during service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

To establish service connection for a claimed disability, 
there must be: (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  38 C.F.R. 
§ 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires: (1) competent evidence (a medical 
diagnosis of current chronic disability); (2) evidence of a 
service connected disability; and (3) competent evidence that 
the current disability was either (a) caused by or (b) 
aggravated by a service connected disability.  38 C.F.R. 
§ 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Veteran alleges that his arthritis was incurred in 
service, and alternatively that it is related to his service-
connected PTSD.  The evidence of record shows the Veteran has 
arthritis, most notably of the spine and the shoulders; 
private treatment records reveal diagnoses of degenerative 
arthritis and osteoarthritis.  A May 2006 rating decision 
established service connection for PTSD.  What remains to be 
established to substantiate the direct service connection 
theory of entitlement is that there is a nexus between an 
event, disease, or injury in service and the current 
arthritis.  To substantiate a secondary service connection 
theory of entitlement, the Veteran must establish that his 
arthritis was caused or aggravated by his service-connected 
PTSD.  A preponderance of the evidence is against both the 
direct and secondary service connection theories of 
entitlement.  

There is no evidence that the Veteran's arthritis was 
manifest in service or was manifest to a compensable degree 
in the first postservice year.  Consequently, service 
connection for arthritis on the basis that is became manifest 
in service (and persisted), or on a presumptive basis (as a 
chronic disease under 38 U.S.C.A. § 1112) is not warranted.  

Furthermore, there is no competent (medical) evidence that 
relates the Veteran's current arthritis to an event, disease, 
or injury in service.  Notably, the earliest documented 
complaints of joint pain/arthritis are dated after the May 
1975 motor vehicle accident, and subsequent treatment records 
identify the 1975 accident as an etiological factor for the 
Veteran's degenerative changes.  

Regarding the secondary service connection theory of 
entitlement, there is no competent (medical) evidence 
indicating or suggesting that the Veteran's service-connected 
PTSD caused or aggravated his arthritis; he has not submitted 
any medical opinion or medical treatise supporting this 
allegation.  His own statements relating his current 
disability to service or to his service-connected PTSD are 
not competent evidence, as he is a layperson, and lacks the 
training to opine regarding medical etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The Board notes the Veteran's statements indicating that a 
doctor reported in 1968, 1969, or 1970 that he had arthritis.  
However, the treatment records he identified, which have been 
secured and associated with the claims file, do not contain 
any such report.  Consequently, his accounts of such opinion 
have no probative value. See Robinette v. Brown, 8 Vet. App. 
69, 77 (1995) (finding that a layperson's account of what a 
physician purportedly said is too attenuated and inherently 
unreliable to constitute medical evidence).  

The Board may consider only independent medical evidence to 
support its findings and cannot reach its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991).  Here, there is no competent evidence of a link 
between the Veteran's arthritis and his service or his 
service-connected PTSD.  The preponderance of the evidence is 
against the Veteran's claim.  Accordingly, the benefit of the 
doubt doctrine does not apply; the claim must be denied.  


ORDER

Service connection for arthritis, including as secondary to 
service-connected PTSD, is denied.  


REMAND

IHS private treatment records include a June 1974 report 
noting that the Veteran had a history of hypertension 
aggravated by his experiences in Vietnam.  Treatment records 
also show that in May 1975 he had blood pressure readings of 
140/90 and 160/110, which eventually stabilized at 120/80.  A 
March 1976 report notes an electrocardiogram with a diagnosis 
of hypertension.  September 1976 records note the Veteran had 
intermittent elevated blood pressure, and had been followed 
for such for the past 8-9 years.  An April 1992 treatment 
record shows a diagnosis of borderline hypertension.  Later 
treatment records include diagnoses of borderline 
hypertension and hypertension.  

On May 2006 VA examination, the examiner noted that VA 
records indicate the first diagnosis of hypertension was in 
2004.  Based on the Veteran's risk factors, the examiner 
opined that "it is less likely than not that this Veteran's 
hypertension is secondary to his PTSD," and also that it is 
"[m]ore likely that [the Veteran's hypertension] would be 
caused by long history of tobacco use, and hyperlipidemia as 
well as aging process."  

As the record shows the Veteran had elevated blood pressure 
and possible diagnoses of hypertension as early as in 1974, 
and there is a notation in a private treatment report in June 
1974 that the Veteran had a history of hypertension 
aggravated by his experiences in Vietnam, the May 2006 
medical opinion, which notes that hypertension was first 
diagnosed in 2004, appears to be based on an incomplete and 
inaccurate picture of the Veteran's disability, and is 
inadequate.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) 
(finding that a physician's opinion based on an inaccurate 
factual premise has no probative value).  Consequently, a VA 
examination to secure a medical opinion is indicated.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the Veteran 
to be examined by an appropriate physician 
to determine whether his hypertension was 
caused or aggravated by his service-
connected PTSD.  The examiner must review 
the Veteran's claims file in conjunction 
with the examination.  The examiner should 
opine whether the Veteran's hypertension 
was at least as likely as not (a) caused 
or (b) aggravated by his PTSD.  The 
examiner must explain the rationale for 
all opinions given.  

2.  The RO should then re-adjudicate the 
claim of service connection for 
hypertension.  If it remains denied, the 
RO should issue an appropriate 
supplemental statement of the case and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



______________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


